Citation Nr: 1800261	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-02 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.
This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge in a January 2017 Board Hearing at the RO.  A copy of the transcript is of record.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for bilateral hearing loss must be remanded for further development.  Where VA provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

A December 2013 VA examination diagnosed right ear sensorineural hearing loss, and left ear mixed hearing loss.  The examiner noted that the Veteran's audiographs in service indicated mild hearing loss and fluctuating hearing loss.  The examiner opined that fluctuating hearing loss was not sensorineural, and thus not related to noise exposure.

However, the examiner did not discuss whether the hearing loss in service may have been related to noise exposure in service, or whether that mild hearing loss could have progressed to the current levels.  Additionally, that opinion contradicted the diagnoses of sensorineural and mixed hearing loss, and the examiner did not indicate that evidence favorable to the Veteran was considered in formulating that opinion.

The Veteran claims that his hearing loss is the result of exposure to acoustic trauma while serving as an Infantryman in Vietnam.  The Veteran's service separation form indicates combat service in Vietnam, with the Bronze Star Medal and Air Medal awarded.  Therefore, exposure to acoustic trauma is conceded based on infantry and air service in Vietnam.

Service medical records show an examination in June 1975 which indicated mild hearing loss in low Hertz, and slight hearing loss in high Hertz.  That examination is highly relevant since it is analogous to the VA sponsored Institute of Medicine's Noise and Military Service study which determined that slight hearing loss at high level Hertz in a young adult, can progress greater than normal with age to moderate hearing loss as an elderly adult, as a result of that slight loss as a young adult.

The Veteran's wife stated in the Board hearing that she noticed he had difficulty hearing in 1978 or 1979.  That is relevant since it suggests that the Veteran had from hearing loss not long after service in Vietnam.

Another service medical record from a July 1994 examination showed mild to moderate hearing loss in both ears.  Although the examiner noted fluctuating hearing loss, the examiner did not indicate that the Veteran's service records were reviewed to determine if that fluctuation was related to service.  This is relevant since the Veteran completed the Small Group Instructor Training Course, which could have exposed the Veteran to acoustic trauma, and would explain the increased hearing loss at that time.

Since the examiner's opinion contradicted the diagnoses, and did not indicate that evidence favorable to the Veteran was considered in formulating that opinion, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination with an ear, nose, and throat (ENT) medical doctor.  The examiner should review the claims file and note that review in the report.  The examiner should specifically review the evidence cited above.  The examiner should also review the VA sponsored Institute of Medicine's Noise and Military Service study, and discuss why the Veteran's case is or is not distinguishable from the study's findings that slight hearing loss at a high level of Hertz in a young adult can progress greater with age to moderate hearing loss as an elderly adult, as a result of that slight loss as a young adult.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that current hearing loss is related to, caused by, or aggravated by service or noise exposure during service.  The examiner should provide a rationale to support the opinion.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

